DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per applicant amendments and arguments made on 08/10/2022, the previous rejections where the reference Berbari not disclosing an oil free power source have been withdrawn; however, replaced with the new reference that would address or teach the amended limitations, especially, an oil free power generator as described by Stubbings. Claims 1-10 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Stubbings et al. (US 2017/0141671) in view of Atta et al. (US 10,720,865), (hereinafter, Atta). 
With respect to claims 1, 9 and 10, Stubbings et a. (Hereinafter, Stubbings) discloses a power source comprising: a timer operational between an off position where the power source is off and an on position where the power source is on and delivering power (See Fig. Fig. 2/2A, power system); a transformer electrically communicative with the timer a contactor electrically communicative with the transformer (Fig. 2A, 34: with a 12V/120V step-up transformer, paragraph 28 in a parallel configuration) operational between an open configuration and a closed configuration (Para. # 0028, and controllable by the timer; a motor electrically communicative with the contactor (Para. # 20, 21 and 22 to a connector or contact points); 

    PNG
    media_image1.png
    348
    648
    media_image1.png
    Greyscale

an alternator mechanically communicative with the motor (Fig. 2A, 16: para. # 19-21); a battery assembly configured to be rechargeable by the alternator (Fig. 2A, battery assembly 14); a junction block through which the alternator is communicative with the battery assembly (connection between battery assembly 14 and alternators 22 and 28); and a converter system configured to convert charge from the battery assembly from DC-to-AC (Para. # 19 and 22: battery bank 12 is converted into a charge of electrical energy released to the inverter board 30 where inverter inverts DC into AC). 
With respect to claims 2 and 7, the combined references of Stubbings and Atta disclose the power source as described above, wherein Stubbings discloses the power source is configured to produce 120V; and wherein the motor is selected from the group consisting of a 12V DC pulley motor and a 120V pulley motor (see Para. # 28: a 12V/120V with the help of the motor pulley 20’); further Atta discloses wherein the power source is gas and oil free (since they are battery powered) and configured to produce 120V; and wherein the motor is selected from the group consisting of a 12V DC pulley motor and a 120V pulley motor (Col. 10, lines 20-25).  
With respect to claim 3, the combined references of Stubbings and Atta disclose the power source as described above, wherein Stubbings discloses, wherein the alternator is a 300 A alternator (Para. # 24: example of a secondary generator 28 use in the apparatus circuit 10 would also, but not limited to Larger alternator with 200A); further Atta discloses wherein the alternator is a 300A alternator (Col. 10, lines 50-56).  
With respect to claims 4 and 6, the combined references of Stubbings and Atta disclose the power source as described above, wherein Stubbings discloses the battery assembly includes a 12V, 900 A lithium battery (Para. # 20 with two 12V batteries and a battery bank high capacity). 
With respect to claims 5 and 8, the combined references of Stubbings and Atta disclose the power source as described above, Stubbings further discloses wherein the converter system includes two 6500 Watt DC- to-AC converters (Par. # 0025).  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) 
at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859